Case 1:20-cv-00155-SPW-TJC Document 1-1 Filed 10/26/20 Page 1 of 12




                      Exhibit A, Page 1
Case 1:20-cv-00155-SPW-TJC Document 1-1 Filed 10/26/20 Page 2 of 12




                      Exhibit A, Page 2
Case 1:20-cv-00155-SPW-TJC Document 1-1 Filed 10/26/20 Page 3 of 12




                      Exhibit A, Page 3
Case 1:20-cv-00155-SPW-TJC Document 1-1 Filed 10/26/20 Page 4 of 12




                      Exhibit A, Page 4
Case 1:20-cv-00155-SPW-TJC Document 1-1 Filed 10/26/20 Page 5 of 12




                      Exhibit A, Page 5
Case 1:20-cv-00155-SPW-TJC Document 1-1 Filed 10/26/20 Page 6 of 12




                      Exhibit A, Page 6
Case 1:20-cv-00155-SPW-TJC Document 1-1 Filed 10/26/20 Page 7 of 12




                      Exhibit A, Page 7
Case 1:20-cv-00155-SPW-TJC Document 1-1 Filed 10/26/20 Page 8 of 12




                      Exhibit A, Page 8
Case 1:20-cv-00155-SPW-TJC Document 1-1 Filed 10/26/20 Page 9 of 12




                      Exhibit A, Page 9
Case 1:20-cv-00155-SPW-TJC Document 1-1 Filed 10/26/20 Page 10 of 12




                      Exhibit A, Page 10
Case 1:20-cv-00155-SPW-TJC Document 1-1 Filed 10/26/20 Page 11 of 12




                      Exhibit A, Page 11
Case 1:20-cv-00155-SPW-TJC Document 1-1 Filed 10/26/20 Page 12 of 12




                      Exhibit A, Page 12
